UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


KEPHREN THOMAS,                                 §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §    CIVIL ACTION NO. 1:18-CV-453
                                                §
WARDEN SIRINGI,                                 §
                                                §
                Defendant.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Kephren Thomas, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The magistrate judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending that

plaintiff’s motion to dismiss be granted and this lawsuit dismissed without prejudice pursuant to

Federal Rule of Civil Procedure 41(a).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and

Recommendation.
                                           ORDER

       Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. Plaintiff’s motion to dismiss is GRANTED.

An appropriate final judgment will be entered.




                                                 2
